Citation Nr: 1143619	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-33 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for rheumatic heart disease/aortic valvular disease, claimed as a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The Veteran enlisted in the Army National Guard of Alabama (hereinafter "ARNG") in 1950 and served therein during the following periods according to the available NGB Form 22s (hereinafter "NG service"):  June 1950 to June 1953, May 1955 to June 1957, July 1957 to January 1958, March 1960 to March 1964 and February 1972 to October 1990.  During his service with the ARNG, the Veteran was called up for active duty for the following periods:  September 1950 to April 1952, September 1961 to August 1962, 10 days in June 1963, and September 1963 to October 1963.  After these periods of active duty, the Veteran continued serving in the ARNG and retired therefrom in October 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).
 
Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical evidence of record clearly and unmistakably establishes that the Veteran's aortic valvular disease (hereafter "rheumatic heart disease") preexisted his entry into active duty and was not aggravated during any period of active duty.  Consequently, the presumption of soundness is rebutted.

2.  The medical evidence establishes that the Veteran's preexisting rheumatic heart disease did not increase in severity during any period of active duty.

3.  Although symptoms of the Veteran's rheumatic heart disease may have manifested during a period of performance of NG duty, the Veteran has failed to establish that it underwent an increase in severity that was beyond the natural progression of the disease during that period of NG duty.  
CONCLUSION OF LAW

Service connection for rheumatic heart disease (claim as a heart condition and also called aortic valvular disease) is not warranted.  38 U.S.C.A. §§ 101, 1110, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Following the Veteran's October 2006 submission of a claim for service connection for a heart condition, the RO issued a letter in December 2006 that advised him of the criteria for establishing service connection and the types of evidence which would assist him to substantiate the claim.  The Veteran submitted multiple items of evidence, including copies of records from his NG service and reports of post-service treatment.  

In February 2008, after the initial unfavorable rating decision was issued, the RO advised the Veteran of the criteria governing determination of the degree of disability and the effective date of a grant of an increased rating, if the claim were granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The claim was readjudicated, and a statement of the case (SOC) was issued in September 2008.  However, the Board finds that any deficiency as to timing has been cured by appropriate notice and subsequent adjudication in June 2009.  Consequently, any defect in the timing of this notice was cured by subsequent notice and readjudication of the Veteran's claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  The Board finds, therefore, there is no prejudice to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

ARNG and active duty service treatment records have been associated with the claims file.  The Veteran does not contend that there are any additional service treatment records not already obtained.  Lengthy private clinical records have been obtained.  The Veteran has not indicated that he receives disability benefits from the Social Security Administration.  The Veteran was afforded VA examinations in June 2007 and September 2009.  In addition, the Board has obtained additional medical opinions from a VA cardiologist in July 2010 and August 2011.  The Veteran has been notified of these opinions and has responded.  The Veteran has not identified additional evidence that might be relevant that is not associated with the claims files. 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  

In each case, the Board must determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record, including evidence such as any in-service record documenting the injury or disease.

A.  Claim that rheumatic heart disease was incurred in or aggravated by active duty.

For the purposes of section 1110 of Title 38 of the United States Code, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111.  

In this case, on an August 1950 Report of Medical History related to the Veteran's first entry into a period of active duty, he reported a history of having had rheumatic fever; however, the Report of Examination dated in September 1950 fails to indicate that any abnormality of the Veteran's heart was found on examination.  On active duty entry examination conducted in September 1961, the Veteran failed to disclose that he had a history of rheumatic fever.  Again, no abnormality of the heart was found on physical examination.  Finally, on active duty entry examination conducted in September 1963, again no heart abnormality was noted.  As no abnormalities of the heart were noted at any one of the Veteran's active duty entry examinations despite his report in August 1950 that he has a history of rheumatic fever, he is presumed to have been sound at entry into periods of active service from September 1950 to April 1952, from September 1961 to August 1962, June 1963, and from September 1963 to October 1963 unless the presumption can be rebutted.  

In Doran v. Brown, 6 Vet. App. 283, 286 (1994), the Court concluded that, "as a matter of law ... the presumption of soundness [could be] ... rebutted by clear and unmistakable evidence consisting of [the] appellant's own admissions ... of a preservice [disability]."  In this case, the Veteran reported in August 1950, prior to his first entry into active duty, that he had a history of having had rheumatic fever.  The Veteran did not report this history when he re-entered active service in 1961 and 1963; however, he did report it at various times during examinations related to his NG service.  

Significantly, the record reflects that, when he was seeking cardiac treatment in 1987 through 2003, the Veteran consistently reported to his physicians that he had rheumatic fever as a child.  The medical and surgical treatment from 1987 to 2003 was based on his reports of having rheumatic fever during childhood.  He underwent open heart surgery for aortic valve replacement in 1988 and 2003.  The private clinical records reflect that numerous treating physicians concluded that the physical findings were consistent with the Veteran's reported history of rheumatic fever in childhood.  Given the number of treating physicians to whom the Veteran provided the report of having childhood rheumatic fever and the number of them who determined that the reports were consistent with the current cardiac findings, this evidence provides clear and unmistakable evidence that the Veteran's rheumatic heart disease was incurred prior to his active service.  

Furthermore, VA obtained multiple medical opinions with regards to the Veteran's claim.  As the result of a VA examination provided in September 2009, the examiner diagnosed the Veteran to have rheumatic heart disease status post aortic valve replacement with bioprosthetic times two.  The examiner stated that the Veteran had a "fairly classic presentation" of rheumatic valvular disease with some involvement of his mitral valve by echocardiogram and requirement for aortic valve replacement at age 56, which is "entirely typical" for rheumatic valvular disease and, therefore, it was his opinion that the Veteran's current heart condition is more likely than not due to his childhood rheumatic fever and not attributable to anything that happened during his military service.  In addition, the Board obtained medical expert opinions from a VA cardiologist in July 2010 and August 2011.  In the August 2011 opinion, the VA cardiologist stated it is his clinical opinion that the Veteran had the beginning of rheumatic heart disease during his early childhood even though it was not diagnosed till much later.  He stated that this was not a criticism of medical care but that this is usual in cases of rheumatic fever and heart disease.  Consequently, the VA cardiologist opined that the Veteran's rheumatic heart disease/aortic valvular disease preexisted his entry into the active military service in 1950 and 1961.

The Board acknowledges that neither of these medical opinions are stated in terms of "clear and unmistakable evidence" that the Veteran's rheumatic heart disease preexisted his entry into active military service.  Nevertheless, their opinions are additional evidence that, when considered with the Veteran's consistent reports of having rheumatic fever in childhood and the number of his treating physicians who determined that his reports were consistent with the cardiac findings, provide additional support for the finding that the evidence clearly and unmistakably establishes that the Veteran's current rheumatic heart disease is the result of his rheumatic fever in childhood and, therefore, preexisted his entry into all periods of active duty.  Thus, the evidence, considered as in its entirety, establishes by clear and unmistakable evidence that the Veteran's current rheumatic heart disease preexisted his entry into all periods of active duty.

The Board must next address whether there is clear and unmistakable evidence that the pre-existing rheumatic heart disease was not aggravated during a period of active service.  In order to rebut the presumption of aggravation, the evidence that there was no aggravation in service of the pre-existing disorder must be evidence which cannot be misinterpreted and misunderstood, i.e., "undebatable" evidence.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Vanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.' ").  If there is clear and unmistakable evidence to show that the Veteran's disability was both preexisting and not aggravated by service, then the Veteran is not entitled to service-connected benefits.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The Veteran contends that the finding that there was a split first heart sound at the time of a separation examination in June 1962 demonstrates that his rheumatic heart disease became symptomatic during his period of service ending in August 1962.  The Veteran alleges that he was told in service that he had a heart murmur and that symptoms persisted following his service, until he eventually required surgery.  The Veteran contends that this finding demonstrates aggravation of the preexisting disorder.  

Initially, the Board notes that the service treatment records during the Veteran's periods of active duty are silent for any complaints of, treatment for or diagnosis of any cardiac condition.  In fact, the evidence of record shows that the Veteran never sought medical evaluation for a heart murmur or a cardiac disorder either during his period of active duty from September 1961 to August 1962 or for a very long time after his separation from active duty in August 1962.  This lack of evidence is significant to indicate that the Veteran did not have chronic symptoms, since it would be adverse to the Veteran's interests to fail to seek medical evaluation of a chronic heart murmur or chronic heart symptoms.  This, the absence of treatment constitutes negative evidence tending to disprove the Veteran's assertion that his rheumatic heart disease was aggravated by his active military service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  

Rather the notation on the June 1962 examination report seems to be more likely an incidental and isolated finding on that examination.  This conclusion is supported by the fact that no subsequent findings of a split first sound or a heart murmur were noted at the time of the 1963 active duty entrance examination or at any of the periodic ARNG service examinations conducted in 1972, 1977, 1982, 1984 or 1986 (despite the Veteran's complaints of symptoms at the 1984 and 1986 examinations).  Also, no cardiac abnormality was noted in a 1976 clinical record when the Veteran was treated for back pain.  Significantly, in 1982, the Veteran had an electrocardiogram (EKG) that was interpreted as being within normal limits.  This evidence that the Veteran's physical findings and heart function (especially as measured on EKG) establishes that the finding noted in June 1962 was not indicative of a chronic heart condition and thus the evidence fails to demonstrate that it was a manifestation of an increase in severity of the pre-existing rheumatic heart disease.  These clear and unmistakable facts, considered together, establish undebatably that there was no evidence of any increase in his rheumatic heart disease during or following the Veteran's periods of active duty, especially the period from September 1961 to August 1962.  

Furthermore, there is no evidence that the Veteran was ever given a physical profile due to a murmur or other heart condition during his NG service from 1963 to 1986, nor does the Veteran allege that he required a physical profile in the 20 years following the finding of a split heart sound in 1962.  The record, moreover, reflects that the Veteran continued at his civilian occupation, working in an auto body shop, without occupational impairment due to a cardiac disorder.  

The Veteran stated, in his October 2006 claim, that a heart murmur first manifested in 1961.  An October 1987 private medical statement indicates, however, that the Veteran provided a history of prolonged illness at age six and a "history of a heart (sic) since 1971." A July 1988 Discharge Summary also notes that the Veteran provided a history of having a heart murmur since 1971.  The VA cardiologist who provided the July 2010 opinion noted a history of heart murmur in 1971.  The Veteran, however, has never identified any physician who diagnosed him to have a heart murmur in 1971.  He has not provided any evidence verifying of a history consistent with a heart murmur since 1971.  Furthermore, despite the Veteran report of evaluation of a his heart murmur in 1971, the evidence shows that he did not seek evaluation during the period from 1962 to 1971, and that all subsequent NG service examinations thereafter showed no finding of a cardiac abnormality was made (especially by EKG in 1982) until many years later (reportedly the first being in 1987).  The evidence, at most, indicates that what may have been a heart murmur was noted once on examination in 1962 and once in 1971 as reported by the Veteran with no findings of any heart abnormality in between these two times and no report or manifestation of symptoms until after the 1982 NG service periodic examination and EKG.  

The "mere recurrence of manifestations of the preservice condition" or "temporary flareup[s], without more" are insufficient to establish an increase in disability.  See 38 U.S.C. § 1153, 38 C.F.R. § 3.306 (defining aggravation); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994)(underlying condition must actually be "worsened"; that is, there must be a permanent change); Smith v. Shinseki, 24. Vet. App. 40 (2010).  Thus, the single notation in 1962 of a split S1 sound is insufficient in and of itself to establish an increase in severity of the underlying rheumatic heart disease during that period of active duty or any period before it.

In this case, even when viewing the evidence in the light most favorable to the Veteran despite the fact that he underwent several documented physical examinations at which he failed to report any such history, the evidence shows that an abnormality of the heart was, at most, noted twice in 20 years, the first time at the Veteran's separation from active duty in 1962 and the second in 1971.  However, there is no evidence of subsequent objective findings of continued abnormalities of the heart.  There was no finding on physical examination of a heart murmur or other heart abnormality in 1963 when the Veteran was again examined for purposes of entry into a period of active duty.  There was again no finding of a heart murmur or any heart abnormality on NG service examinations from 1972 through 1983, including no abnormalities noted on an EKG conducted in 1982, which was approximately 20 years after the Veteran's final separation from active duty.  The Board notes that the first reports from the Veteran of any symptoms of his rheumatic heart disease are not seen until the 1984 and 1986 NG service periodic examinations, more than 22 years after the 1962 note of the presence of a split S1 sound.

In addition, the September 2009 VA examiner concluded that the Veteran's presentation of symptoms of rheumatic heart disease requiring surgery at age 56 (in the late 1980s) was "fairly classic" and "entirely typical" for rheumatic valvular disease, and thus he opined that the Veteran's current heart condition is more likely than not due to his childhood rheumatic fever and not attributable to anything that happened during his military service.  In August 2011, the VA cardiologist explained that, based on the multiple reasons described in the literature for a finding of split first sound at the apex, it was unlikely that the split first heart sound found in June 1962 was a manifestation of rheumatic heart disease.  The Board notes in particular that the August 2011 opinion does not equate a split first heart sound to a heart murmur.  In fact, the attached literature notes that auscultation of heart sounds and auscultation of cardiac murmurs are discussed separately.  

Finally, inpatient treatment records from 1987 note that the Veteran provided a history of having a heart murmur "since 1971."  If that information supplied by the Veteran was accurate then, by his own statements, the finding noted on the 1962 separation examination was not chronic or an indication of an increase in severity of the preexisting rheumatic heart disease, and indicates that a heart murmur was first manifested many years after his separation from active service.  Thus, the evidence of record establishes that the finding in June 1962 that a split heart sound was not a manifestation of a heart murmur and thereby was not an indication of a worsening of the Veteran's preexisting rheumatic heart disease.

Based on the evidence of record, the Board finds that there is clear and unmistakable evidence that establishes that, even though a split heart sound was noted at the time of the separation examination in June 1962, that finding was incidental and isolated and not evidence of a permanent increase in the severity of the Veteran's preexisting rheumatic heart disease.  There was nothing noted in the service treatment records prior to the 1962 finding of any heart abnormality nor is there any medical evidence for more than 20 years thereafter of any further objective indications of the presence of a heart murmur.  Furthermore, the evidence raises a strong doubt that the split heart sound noted on the June 1962 examination report is actually an indication of a heart murmur.  In his August 2011 response, the same cardiologist opined that, as there are multiple reasons why a split S1 could be heard, it is unlikely that one would consider this finding an early sign or a precursor to the onset or a manifestation of the Veteran's current heart disorder (diagnosed as rheumatic heart disease and aortic valve disease).  In addition, the VA cardiologist stated in a July 2010 medical opinion that there was "no reason" to believe that the Veteran's preexisting rheumatic heart disorder was "adversely affected" by his work in the military.  Consequently, the evidence establishes, clearly and unmistakably, that the finding about a heart sound in June 1962 was an incidental and isolated finding without any showing of an increase in severity of any heart disease during active duty.  As the Board finds that there is no evidence of an increase in severity of the Veteran's preexisting rheumatic heart disease during active duty, it need not address whether an increase in severity was beyond the natural progress of the disease.  38 C.F.R. § 3.306(a).  

In his October 2006 claim, the Veteran indicated that he was seeking service connection for a heart condition which began in 1961 and was first treated in 1961.  He indicated treatment by Dr. AM and Carraway Methodist Hospital.  The Board notes that the evidence establishes that the Veteran was treated at Carraway Hospital beginning in 1987.  This is clear and unmistakable evidence that the Veteran's heart disease was not permanently increased in severity during active service ending in 1962.  

The Veteran also contends that his rheumatic heart disease, if preexisting service, must have been increased in severity as a result of the rigors of his service in Korea.  The Veteran contends that, while stationed in Korea during his active duty from 1950 to 1952, he endured long periods without sleep and very cold temperatures, among other hardships.  The service treatment records, however, show no complaints of, treatment for or diagnosis of any heart condition.  His separation examination from that period of active duty also fails to note any finding of a heart abnormality.  Furthermore, the Veteran's entrance examination in 1961 also fails to note the presence of any heart abnormality.  Thus, it is clear that any hardships the Veteran suffered while serving in Korea in the early 1950s did not cause an increase in the severity of his preexisting rheumatic heart disease during that period of active duty or for at least 10 years (if one assumes the split heart sound noted on the 1962 separation examination is an indication of a heart condition, which the Board does not).

The Board acknowledges that there is no single fact or medical opinion that, by itself, constitutes clear and unmistakable evidence that the Veteran's preexisting rheumatic heart disease was not aggravated in service.  However, the record as a whole, including the evidence following the Veteran's active duty periods, and the opinions interpreting those facts, establishes that the Veteran's rheumatic heart disease was not, in fact, manifested during his active duty service.  Consequently, the Board finds that there is clear and unmistakable evidence that the Veteran's preexisting rheumatic heart disease did not undergo any increase in severity during any period of active duty.  In other words, the Board finds that it was not aggravated during active military service.  

Having found by clear and unmistakable evidence that the Veteran's rheumatic heart disease preexisted his entry into active duty in 1950 (and therefore all other subsequent periods of active duty) and that it was not aggravated during any period of active duty, the Board finds that the presumption of soundness is rebutted by clear and unmistakable evidence, and the Veteran is not entitled to be found sound upon entry into any period of active duty.   

The Veteran contends that he was told during his active service in 1961 and/or 1962 that he had a heart murmur and further contends that the heart murmur was chronic and continuous after that time.  However, this contention is not credible because the Veteran has not presented evidence that actually diagnoses him to have a heart murmur in 1961 or 1962, nor that it was chronic after his separation from active duty in 1962.  In fact, the medical evidence of record contradicts any allegation of chronicity as the 1963 medical examination for entry into active duty was negative for findings of any heart abnormality, especially a heart murmur.  Furthermore, the post-service history the Veteran provided of a heart murmur starting in 1971 contradicts his statements for purposes of this claim that a heart murmur was first manifested in 1961 or 1962.  These contradictions and inconsistencies affect the credibility and, therefore, the weight of the Veteran's statements causing them to have little to no probative value in establishing his claim.

As discussed above, the post-service private medical evidence establishes that the Veteran incurred rheumatic fever in childhood causing his rheumatic heart disease, and there is no medical evidence that supports a finding that the Veteran incurred an increase in his rheumatic heart disease during active military service.  The Board considers, therefore, whether service connection for rheumatic heart disease may be granted without the benefit of the presumption of soundness.

As previously discussed above in rebutting the presumption of soundness, the Board found that the evidence fails to establish that the Veteran's preexisting rheumatic heart disease underwent an increase in severity during any period of active duty.  Consequently, the Board finds that the Veteran is not entitled to the presumption of aggravation set forth in 38 C.F.R. § 3.306.  Thus, the Veteran must establish actual aggravation in order for service connection to be warranted.  

As previously discussed, the evidence establishes that the Veteran had one isolated finding of a split S1 sound on examination in 1962.  Otherwise the service treatment records (during both active duty and NG service) are silent as to any findings of a heart murmur or other heart disease for many, many years after active duty.  Moreover, there are medical opinions that the Veteran's rheumatic heart disease is not related to anything that happened in service or that it was adversely affected by his active military service.  

Furthermore, although the Veteran now states that he was told he had a heart murmur in either 1961/1962 or 1971, the medical evidence of record contradicts that he in fact had a heart murmur as the subsequent NG service periodic examination reports fail to show any findings even when the Veteran reported a history of rheumatic fever.  Furthermore, the Board notes that the Veteran does not report having symptoms of a heart murmur but merely reports having a heart murmur.  Although the Veteran is competent as a lay person to testify as to what he can perceive (for example, symptoms he was having), he is not competent to testify as to a medical diagnosis because he lacks the necessary medical expertise to do so.  Whether a heart murmur is present is a medical diagnosis.  Consequently, the Veteran's current statements as to what he was told without any supporting clinical evidence are not competent to establish the fact that he had a heart murmur in 1962 or 1971 and his statements relating thus have no probative value.  

The Board sympathizes with the Veteran's belief that, since he was found to be in sound condition when sent to active service, the notation on the 1962 examination must mean he incurred an increase in severity during that period of active duty service; or that, if the condition was preexisting, the rigors of service accelerated the symptoms.  The medical evidence, however, simply does not support his conclusions.  Rather the contemporaneous medical evidence supports the finding that there was no increase in severity in the Veteran's preexisting rheumatic heart disease during any period of active duty.

Consequently, the preponderance of the evidence fails to establish that the criteria for service connection based upon aggravation of a preexisting disability are met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.306.  The preponderance of the evidence being against the claim, the benefit of the doubt doctrine is not for application.  Hence, the Veteran's claim must be denied on this theory of entitlement.

B.  Claim that rheumatic heart disease  was aggravated during NG service

The Veteran contends, alternatively, that a his rheumatic heart disease was incurred or aggravated during his NG service.  In his November 2007 Notice of Disagreement, the Veteran stated that the heart condition "clearly existed while on active duty and continued throughout my career."  The Veteran further stated that "My heart problem that I had while on active duty in Germany in 1987 was bad enough to the point that I was sent home because they wanted to do surgery in Germany but I opted to be sent home and I had surgery at Carraway Methodist [H]ospital."  

In his 2008 substantive appeal, the Veteran reiterated, "The Aortic Heart disease started in 1961 while I was on active duty . . . I had several incidents of Aortic Heart problems while I was on active duty and the most significant event was when I had to be shipped home from Germany in 1987 due to my Heart and had surgery in 1988."  The Veteran has, in several communications, stated his belief that he is entitled to service connection for his current rheumatic heart disease because his heart problems increased in severity during his five decades of "service."  

The term "active military, naval, or air service" includes, relevant to this case, active duty or "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in [the] line of duty."  38 U.S.C. § 101(24)(A), (B).  When a claim for service connection is based on a period of active duty for training, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  See 38 U.S.C. §§ 101(2), (22), (24), 1110.  In the absence of such evidence, the period of active duty for training would not qualify as "active" service." The Board notes that service in a "reserve component" includes service in the National Guard.  38 C.F.R. § 3.1(b).

Thus, in this case, although his rheumatic heart disease increased in severity during the time the Veteran was enlisted with the ARNG, VA can consider only the manifestations during the times when the Veteran was actually performing NG service in determining whether service connection is warranted.  38 U.S.C. §§ 101(2), (22), (24).  In other words, the VA can only consider what happened during periods when the Veteran's was on some type of duty status (i.e., inactive duty for training or active duty for training).

The Court has determined that an individual such as the Veteran in this case, who is a veteran by virtue of his periods of active duty service in the 1950s and 1960s but who is claiming service connection based on aggravation of a disorder during a later period of active duty for training, may be entitled to the presumption of sound condition under 38 U.S.C.A. § 1111, but only if there was an examination at the time of entry into the period of active duty for training on which the claim is based.  Smith v. Shinseki, 24. Vet. App. 40, 45 (2010).  

In this case, the Veteran contends that he is entitled to service connection for the increase in severity in his rheumatic heart disease that occurred during a 1987 period of NG duty.  

The law authorizes service connection for a disorder incurred or aggravated while a Veteran is enlisted in a reserve component only if the increase in severity of the disorder occurred while the Veteran was actually performing reserve service duties, and the increased severity was due to those duties.  38 U.S.C.A. § 101(24); Smith v. Shinseki, 24 Vet. App. 40, 46-48 (2010).  As applied to this case, 38 U.S.C.A. § 101(24) does not authorize service connection for a disorder solely because a Veteran was enlisted in a reserve component when a disease or injury was incurred or aggravated.  The Board sympathizes with the Veteran's argument that, given the length of his reserve service, his rheumatic heart disease must have been incurred or aggravated while he was a member of the reserves.  However, the governing law does not authorize VA to award service connection on the basis that a disorder increased in severity while a Veteran was a member of a reserve component.  

Rather, the law requires that a member of a reserve component establish that the disease or injury was incurred or aggravated while the reserve member was performing reserve duties.  Id.  In this case, the Veteran points to a period of NG service in 1987, while the Veteran was performing duties in Germany.  The Veteran contends that his rheumatic heart disease increased in severity during that period of NG service to the point that he was advised to have surgery in Germany, and when he declined to do so, he was sent back to the United States.  However, there is no record of a period examination at the time of entry into the 1987 NG service, although examinations were conducted in 1986 and 1988.  Therefore, the 1987 NG service does not meet the circumstances required for application of the presumption of soundness.  

The Board must, therefore, consider whether the Veteran's rheumatic heart disease was "aggravated" for purposes of veterans' benefits, during his 1987 NG duty, without application of the presumption of soundness.  The Board notes that the presumption of aggravation is not applicable in this case because it does not apply to periods of duty that are not active duty (i.e., periods of inactive duty for training or active duty for training).  See Smith v. Shinseki, 24 Vet. App. at 48; Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).    

An October 1987 medical statement from SEP, MD, states:

[The Veteran] is a . . . 55-year-old . . . with a three year history of episodes of precordial fluttering.  These episodes are unpredictable, and characterized by sudden onset of a rapid and irregular palpitations, terminating usually in a few seconds.  In the recent past, the [Veteran] has also noticed these episodes are followed by dyspnea and retrosternal tightness.  While in Germany in July of 1987 on assignment by the National Guard, he developed an episode of precordial fluttering associated with severe dyspnea, diaphoresis, and retrosternal tightening.  The episode . . . resolved gradually after the fluttering resolved spontaneously.  

This evidence is consistent with the Veteran's contention that he experienced an episode of symptoms related to his rheumatic heart disease while in Germany.  However, the statute does not authorize service connection unless the Veteran establishes that the underlying disorder, not just the symptoms, increased in severity during that period of NG service.  The Veteran must show that the increase in severity of his rheumatic heart disease was permanent.  See Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Circ. 1994 (underlying condition must actually be "worsened;" that is, there must be a permanent change).  

Unfortunately for the Veteran, the October 1987 medical statement from Dr. P. establishes that the symptoms he experienced during his NG duty had been occurring before he began his 1987 period of NG duty.  Thus, the fact than an episode occurred during the performance of the NG duty does not establish that the Veteran's rheumatic heart disease increased in severity.  Dr. P. specified that the episodes of heart symptoms were "unpredictable."  This evidence establishes that the Veteran's episode of heart symptoms was unrelated to his NG duty.  Dr. P's 1987 medical statement indicates that the length of time the Veteran's symptoms were manifested during his NG duty was longer than previous episodes, but also establishes that, like previous episodes, the symptoms resolved spontaneously.  This medical statement raises significant doubt as to whether the symptoms manifested during the 1987 period of NG duty represented a permanent increase in severity of the underlying rheumatic heart disease, or, rather were simply manifestations of the expected progression of the disease.  

Dr. P's 1987 statement, as a whole, reflects that the Veteran's preexisting rheumatic heart disease had been significantly increasing in severity before the Veteran's 1987 period of NG duty, and that, if the symptoms manifested during the 1987 NG duty represented an increase in severity, such increase was a continuation of the ongoing progression of the disease.    

The 1987 medical statement which establishes that the Veteran had episodes of heart symptoms prior to the period of NG duty in Germany in 1987 also shows that the Veteran continued to have episodes of heart symptoms after his return from Germany.  The statement notes that the Veteran underwent diagnostic testing when he returned from Germany, and a decision was made to try conservative therapy and manage his heart disease through use of medications.  

Thus, the Veteran did not immediately undergo surgery as he has appears to have stated multiple times.  Rather the evidence establishes that the Veteran initially underwent heart surgery in July 1998.  Since this surgical treatment was not rendered until nearly a year after the Veteran returned from July 1987 period of NG duty in Germany, the Board finds that the 1988 evidence is unfavorable to the Veteran's contention that his heart disease was permanently increased in severity during the 1987 reserve service or that any worsening was caused by the period of NG duty.  

Moreover, the medical opinions of record state that the Veteran's symptoms in 1987 were "fairly classic" and entirely typical of the presentation of rheumatic heart disease.  These opinions are adverse to the Veteran's claim that his rheumatic heart disease was aggravated, that is, permanently increased in severity, during the 1987 period of NG duty, and are adverse to a finding that any increase in the severity of symptoms, if present, was due to said NG duty.  

The Court of Appeals for Veterans Claims (Court) has held that the Veteran bears the burden of proof to establish both that the disorder was aggravated, that is, permanently  increased in severity during the period of performance of reserve duties, and to establish that the increase in severity was not due to the natural progression of the disease.  Smith v. Shinseki, 24 Vet. App. at 48.  While the Veteran has provided some evidence that is favorable to his claim, he has not met his burden to establish both that his rheumatic heart disease permanently increased in severity during the 1987 period of NG duty and that such increase in severity was due to such service.  Consequently, the Board finds that the Veteran has not established that the criteria for showing his preexisting rheumatic heart disease was aggravated in the line of duty during a period of NG duty.

The Board notes that the Court subsequently decided the case of Donnellan v. Shinseki, 24 Vet. App. 167 (2010), in which it held that, under these circumstances, the evidence must establish that, during the period of active duty for training, the claimant experienced a permanent increase in disability beyond the natural progress of the disease.  Unlike in the Smith decision, the Court held that the definition of aggravation set forth in 38 U.S.C.A. § 1153 and incorporated by 38 U.S.C.A. § 101(24)(B) does require that an active duty for training claimant establish that there is a causal relationship between the worsening of the claimant's preexisting condition and his active duty for training.  Donnellan, 24 Vet. App. at 173, 174.  Thus, the burden of proof established by the Court in the Donnellan decision is lesser than the one it set forth in the Smith decision.  In Donnellan, however, the Court did not overturn the decision in Smith.  Thus, as there is some uncertainty as to what a claimant in such a case as this must prove in order to establish entitlement to service connection, the Board will also consider whether the Veteran has met the lesser standard of proof set forth by the Court in the Donnellan decision.

In the present case, the evidence establishes that the Veteran had symptoms of his rheumatic heart disease while on NG duty in Germany in 1987; however, it also establishes that this was not the first time the Veteran had symptoms of his rheumatic heart disease but that he had been having periodic symptoms for approximately three years prior to that time.  Furthermore, although the symptoms he had in Germany were of a longer duration, they were similar to the prior episodes of symptoms.  

The Veteran's argument essentially is that, because the episode in Germany apparently lasted longer than the prior episodes of symptoms of rheumatic heart disease, the severity of the disease was permanently increased during that period of NG duty.  The Board does not agree, however, that the evidence as to the duration of symptoms establishes that the severity of the underlying rheumatic heart disease permanently increased.  Dr. P stated that the episodes the Veteran was having were "unpredictable" and spontaneously resolved without medical intervention, including the one while the Veteran was in Germany.  There is no showing that the Veteran's episodes of symptoms continued to be of the same severity or worse upon his return from Germany.  In fact, after examination and diagnostic testing, it was determined that he could be treated conservatively with medication for his symptoms rather than have surgery indicating that his underlying rheumatic heart disease had not in fact permanently worsened since this is inconsistent with the Veteran's report that his condition was so bad that they wanted to do surgery in Germany.  The Veteran bears the burden of proof to establish that there was a permanent increase in severity and that the increase was permanent.  Other than that the episode of symptoms in Germany were reported to be prolonged compared to previous episodes, the Veteran has not submitted any evidence to show an actual permanent increase in severity of his rheumatic heart disease during his period of NG duty in 1987.  Consequently, the evidence fails to establish that the Veteran has met his burden of proving a permanent increase in severity of his rheumatic heart disease during his period of NG duty in Germany in 1987.

The Veteran must also establish that the increase in severity was beyond the natural progression of the disease.  The Board finds that the September 2009 VA examiner's medical opinion that the Veteran's presentation at the age of 56 was "fairly classic" and "typical" for rheumatic heart disease and the evidence that surgery was not performed until a year after the period of NG duty during which the Veteran claims his rheumatic heart disease was aggravated are adverse to a finding that progression of the disease was beyond what was medically expected for one who had rheumatic fever in childhood with presentation of heart disease 40 or more years later.  Therefore, the Veteran has also not met the burden of proving that any increase in the severity of his rheumatic heart disease during the 1987 period of NG duty in Germany was beyond the natural progression of the disease. 

Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran's preexisting rheumatic heart disease was permanently aggravated beyond the natural progression of the disease during the period of NG duty in 1987 while the Veteran was in Germany.  Having found that the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application.  Hence, the Veteran's claim must be denied on this theory of entitlement as well.



ORDER

The appeal for service connection for rheumatic heart disease/aortic valvular disease, claimed as a heart condition, is denied.  



______________________________________________
SARAMAE KREITLOW 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


